Citation Nr: 0306327	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-18 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

(The issue of entitlement to service for a back disorder, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
November 1954 and from May 1957 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
herniated nucleus pulposus lumbar spine with neurological 
changes, symptomatic with degenerative changes and lumbar 
myofascitis.  

The Board points out that the veteran initially filed a claim 
of entitlement to service connection for a back disorder in 
November 1982 and that claim was denied by rating action of 
May 1983.  The veteran did not appeal that determination and 
it became final.  It appears that the RO reopened the 
veteran's claim by rating decision in January 1992 and then 
denied it in that same decision.  Neither did the veteran 
appeal that determination and it too became final.  It again 
appears that in January 2000 the RO reopened the veteran's 
claim and then denied it by rating decision in January 2000.  
As noted above, the veteran appealed that determination and 
subsequently in a SSOC the RO denied the claim on the grounds 
that new and material evidence had not been submitted to 
reopen the claim.  Notwithstanding the preceding actions, 
before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for a back disorder, is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108.  This 
matter was remanded for additional development late in 2002.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2002, and before the undersigned Acting 
Member of the Board (now referred to as Acting Veterans Law 
Judge) in December 2002, transcripts of those hearings have 
been associated with the claims file.

The Board is undertaking additional development on the matter 
of entitlement to service connection for a back disorder, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.




FINDINGS OF FACT

1.  In January 1992 the RO denied the veteran's claim of 
entitlement to service connection for a back disorder.  This 
decision became final.

2.  The evidence submitted since the January 1992 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative nor 
cumulative, and it is significant, it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final January 1992 determination 
wherein the RO denied the claim of entitlement to service 
connection for a back disorder is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§  3.104(a), 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - Veterans Claims Assistance Act of 
2000 (VCAA)

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board is granting the veteran's claim to reopen his 
previously denied claim for entitlement to service connection 
for a back disorder.  No additional evidence is required to 
make a determination in this case and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).



II.  Factual Background

The RO, in a decision dated January 1992, denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  The veteran did not appeal that decision, and 
it became final.

While the RO appears to have reopened the veteran's claim of 
entitlement to service connection for a back disorder and to 
have considered the claim on a de novo basis, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new-and-material-evidence analysis in 
claims involving prior final decisions.  See Barnett, supra.

The evidence, which was of record prior to the January 1992 
unappealed rating decision wherein the RO denied entitlement 
to service connection for a back disorder is reported in 
pertinent part below.

The evidence includes the veteran's service medical records, 
which show that in September 1951 x-rays were taken of the 
anterior-posterior lateral lower thoracic spine, which 
revealed negative findings.  It was indicated that the 
veteran had a history of intermittent back pain with 
radiation; and that he had a weak back.  There was no history 
of trauma noted.  Examination revealed point tenderness over 
the dorsal vertebrae and some scoliosis to the left with 
shoulder drop on the right.  In addition, the service medical 
records include a sick call treatment record, which shows an 
entry, which registered the veteran's complaints concerning 
his back and stomach in January 1954.  In addition, a x-ray 
of the back was taken in January 1954.  No x-ray findings 
were noted.  The report of the examination conducted at the 
time of the veteran's discharge from service in 1954 was 
negative for any findings of a back disorder.

Post-service, in November 1970, the veteran was seen at a 
private medical facility with complaints of back pain.  The 
diagnostic impression was pain probably related to the back 
problem.  X-rays of the lumbosacral spine taken in October 
1975 showed minimal degenerative arthritic changes of the 
lumbosacral area.

In March 1976 the veteran was hospitalized at a VA hospital 
facility with a diagnosis of lumbar myofascitis, among other 
things.  On physical examination it was noted that he had 
been evaluated by "Orthopedic Surgery" for his low back 
pain.  It was also noted that diagnostic injections of 
Xylocaine and Dipomedrol at a questionable "trigger point" 
led to complete relief of the lumbar spine and right lower 
back symptoms.  The diagnosis of lumbar myofascitis was made.

In July 1976 the veteran was hospitalized at St. Anthony 
Hospital, a private facility.  It was noted in the hospital 
report that he had been hospitalized previously with chronic 
back strain.  A myelogram performed at that time was 
negative.  Upon physical examination of the back it was noted 
that he had chronic low back pain, which he stated, was 
localized on the right side just above the gluteal cleft.  
There had been no changes in his gait or coordination.  The 
diagnostic impression, in pertinent part, was degenerative 
lumbar disc disease with probable sciatica of the L5 root on 
the right.

A VA examination was conducted in January 1977.  At that 
time, the veteran complained that there was pain in his low 
back when he moved.  Examination of the lower back revealed 
that limitation in the range of motion was estimated to be 
about fifty percent in all planes.  The diagnosis was 
herniated nucleus pulposus, lumbar spine with neurologic 
changes, said to be symptomatic.

A VA special orthopedic examination was conducted in April 
1977.  During that examination, the veteran reported that he 
was last employed by Chevrolet.  He stated that he had 
strained his back several times pulling engines out of cars 
and the chiropractor would give the low back some relief 
which was only temporary.  He further stated that he had a 
tender place in his low back and at times his right toes 
would go numb.  In addition, he stated that his low back 
would hurt all the time.  He disclosed that he was supposed 
to wear a back brace, but had not worn it because it was too 
uncomfortable.  He reported that he could not lift anything 
because of his back.  On examination the back was restricted 
about twenty-five percent in all planes.   The extremes of 
spinal movements produced vague discomfort in the low back, 
but there was no radiation.  The diagnosis was history of 
strain, of the neck and low back with limitation of motion 
and symptomatic residuals.

In November 1982 the veteran filed a formal claim of 
entitlement to service connection for a back injury.  He 
asserted that he had had treatment in service in 1953.

In a written statement received by the RO in December 1982, 
the veteran noted that in 1954 his lower back was injured on 
a landing craft while lowering a jeep in the landing.  The 
front wheel of the jeep caught him and pinned him against the 
inside of the landing craft while other vehicles were being 
loaded for landing.  He stated that he had not received 
treatment until days later when the doctor aboard the ship 
gave him a bed board to put under his bunk mattress and some 
pain pills.

A VA outpatient treatment report dated in January 1983 
indicated the veteran had a history of chronic back pain ever 
since a jeep fell on him while in the Navy.  Since that time 
he has had low back pain.  The diagnosis was chronic back 
pain with some evidence of right S1 radiculopathy.

In January 1983 the veteran underwent a VA examination.  He 
complained of back pain, among other things.  On examination 
of the musculoskeletal system the examiner noted that the low 
back injury occurred while aboard ship in 1954 when a jeep 
vehicle was being lowered from the deck of the ship to a 
landing craft as part of a U.S. Marine Corp landing exercise 
on a North Carolina beach.  The seas were rough and as the 
veteran stood in the landing craft with the suspended vehicle 
nearly aboard, a wave pitched the boat and crushed his low 
back and pelvis between the side of the boat and the front 
wheel of the jeep.  At that time the veteran did not think he 
was seriously injured until the following morning when he 
could scarcely get out of bed.  His back was x-rayed and was 
reported to be negative.  He was furnished a back board for 
his bed.  He stated that his back continued to give him 
trouble until he was released from service in November 1954.  
The diagnosis was chronic low back pain, with some evidence 
of right S1 radiculopathy, and mild degenerative joint 
disease (DJD).  X-rays of the lumbar spine taken in January 
1983 revealed that there was evidence of a previous 
myelogram.  Minor degenerative changes were also noted.  

In May 1983 the RO denied the veteran's claim for entitlement 
to service connection for a back disorder - which the RO 
characterized as degenerative changes of the lumbar cervical 
spine with lumbar myofascitis.  The veteran did not appeal 
that determination.

Contained in the claims folder is a September 1983 decision 
by the Social Security Administration (SSA), which granted 
disability benefits to the veteran.  SSA found, inter alia, 
that the medical evidence established that the veteran had 
severe degenerative disc disease, arthritis, functional 
anxiety and depression.

In an October 1991 written statement, by a fellow serviceman 
who was stationed aboard the same ship with the veteran, he 
noted that the veteran was injured on an occasion when he was 
standing in a landing craft while the deck force was loading 
a jeep to transport to the beach on maneuvers.  The water was 
extremely rough and the jeep slammed into the side of the 
boat.  The veteran was caught between the boat and the jeep 
and was pinned to the side of the boat so hard that it 
knocked a chunk of the planking loose thereby damaging his 
back and ribs.  

In December 1991 the veteran requested that his claim of 
entitlement to service connection for a back injury be 
reopened.  By rating decision of January 1992 the RO denied 
entitlement to service connection for a back injury.  The 
veteran did not appeal that determination.

Evidence submitted subsequent to the January 1992 unappealed 
rating decision is reported in pertinent part below.

In November 1999 the veteran again requested that his claim 
of entitlement to service connection for a back injury be 
reopened.  In January 2000 the RO denied the veteran's claim 
of entitlement to service connection for herniated nucleus 
pulposus lumbar spine with neurological changes, symptomatic 
with degenerative changes and lumbar myofascitis.  

In an April 2000 medical report by W. Pillow, M.D., a private 
physician, it was noted that the veteran had complained of 
low back pain.  He reported that his back was initially 
injured in the service when an accident occurred in the 
1950's on a ship.  He reported that since that time he has 
had increased back pain.  There were no radicular complaints.  
He further reported that his pain was quite often activity 
related, but also it would start to hurt when he was sitting 
in his recliner.  On physical examination of the lumbar spine 
there was limitation of forward flexion and hyperextension 
secondary to pain.  The diagnostic impression was lumbar 
spine degenerative arthritis.  X-rays of the lumbosacral 
spine showed good disc height anteriorly and no evidence of 
translation or subluxation.

The veteran averred in a substantive appeal (VA Form 9) that 
he had been disabled and unable to work since March 1976 due 
to his back and spinal condition.  He further averred that he 
still had the scars on his back from the injury on the ship.  
He noted that he was a mailman and had carried eighty to 
ninety-pound bags of mail, which also caused back strain.  He 
stated that after discharge from the service, he had gone to 
a chiropractor for several years.  He stated that he had had 
back problems continuously since his discharge.  He had to 
wear a back brace for the last ten years that he worked.  His 
back would go into spasms and as a result, he would have to 
go to the emergency room.  He stated that he also had 
problems with numbness in his legs due to his back.

In January 2002 a personal hearing was held before a Decision 
Review Officer (DRO) at the RO.  The veteran reiterated his 
account of the claimed back injury he sustained during 
training exercises while in the Navy as well as subsequent 
treatment for his back.  Hearing Transcript (Tr.), pp. 2-3.  
He reported that while in the service he had strained his 
lower back a few times due to him being a mail carrier.  Tr., 
p. 4.  He stated that he had worn a back brace for more than 
twenty years.  He stated that he took pain pills every day 
for his back.  Tr., p. 5.  After his discharge from service, 
he worked for six weeks for a company that made door hinges.  
Thereafter, he worked as an automobile mechanic for more than 
twenty years.  Tr., pp. 6-7.

In an August 2002 medical statement from the veteran's 
chiropractor, C. Caughman, D.C., it was noted that the 
veteran had received chiropractic adjustments for low back 
pain and right leg pain since 1994.  Dr. Caughman noted that 
the veteran's initial diagnosis was lumbar subluxations and 
neuritis/radiculitis.  Over the past eight years, he had also 
had problems with thoracic and cervical pain as well.

In December 2002 a hearing was held before the undersigned 
Acting Veterans Law Judge at the RO.  The veteran's testimony 
was essential the same as in previous statements contained in 
the claims folder as well as the testimony provided at the 
January 2002 hearing.  In addition, he stated that he had 
strained his back and was told that some of the scars on his 
back had been caused by back strain.  He described the scars 
to be like stretch marks.  Tr., p. 7.  He reported that he 
also injured his back when he turned over a jeep.  He had 
gone to the infirmary and was given Aspirin.  Tr., pp. 8-9.  
He stated that within twelve months after discharge from 
service he sought chiropractic treatment for his back.  He 
indicated that he had no medical records of such treatment.  
Tr., pp. 9-10.  He stated that he first had medical treatment 
by a M.D. on his back when a myelogram was performed in the 
1970's.  He further stated that he actual received treatment 
from a medical doctor for his back in the 1950's when he got 
out of the service.  He was treated at the Cantfield Clinic, 
which no longer exists.  It was now called Brookwood and he 
stated that they might still have the records somewhere.  
Tr., p. 11.  He reported that he had spasms in the 1960's and 
there should be records of that period from Dr. Fink.  Tr., 
p. 12.  He disclosed that he was currently being treated by a 
chiropractor.  Tr., p. 15.  



III.  Legal Analysis

As noted above, the January 1992 rating decision was final 
based upon the evidence then of record.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

The Board finds that evidence has been submitted which was 
not in the record at the time of the final disallowance of 
the claim which is neither cumulative nor redundant and which 
bears directly and substantially upon the specific issue 
being considered in this case.  Such evidence consists 
primarily of the veteran's statements including his sworn 
testimony at the January 2002 hearing; and Dr. Pillow's April 
2000 report and also the August 2002 medical statement from 
Dr. Caughman, the veteran's chiropractor.

In his report, Dr. Pillow noted the veteran's service medical 
history; also, his impression was that the veteran had lumbar 
spine degenerative arthritis.  In addition, the veteran 
stated that he was a mail carrier in the service and carried 
eighty to ninety-pound bags of mail.  Also, the statements 
made by the veteran at the hearing, indicate that he received 
medical treatment for his back within one year of his 
discharge from service.

Dr. Pillow's impression of the veteran's back disorder bears 
directly and substantially upon the specific issue being 
considered in this case because it can conceivably be related 
back to the veteran's back injury in service.  Furthermore, 
the veteran has recently indicated that records of treatment 
for his back within one year of his discharge from service 
are possibly available and such records if obtained would 
also bear directly and substantially upon the case.  

The Board therefore finds that new and material evidence has 
been received since the January 1992 final determination, and 
the veteran's claim of entitlement to service connection for 
a back disorder is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development.  The 
Board believes that the claim requires additional development 
in view of the current state of the record in order to meet 
the duty to assist and comply with applicable regulatory 
criteria.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, the appeal is granted to this extent.



	                        
____________________________________________
	MARK  J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

